THOMPSON, Judge,
dissenting.
I must respectfully dissent from the majority opinion. I agree with the trial court that Fisher did not offer “substantial evidence” to defeat summary judgment on her claim of misrepresentation. Under Alabama law, “one is presumed to know and intend what he places his signature to.” Holman v.Joe Steele Realty, Inc., 485 So.2d 1142, 1144 (Ala. 1986). Fisher has a master’s degree and teaches school, and was thus well able to *60read and comprehend the document she signed. She admitted that she did not read the contract, and that no one prevented her from doing so. Most importantly, she signed her name in a section marked “Optional Credit Insurance.” For this reason, I do not believe that her supposed reliance on an alleged misrepresentation was justified. I therefore respectfully dissent.